                                        EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
   ANDREW JONES,

                                                   Plaintiff,

                            -against-                                     Index No.: 18-cv-4099

THE YOUNG TURKS, INC.                                                 STIPULATION AND
                                                                     ORDER OF DISMISSAL
                                                    Defendant.        WITH PREJUDICE



                     IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Andrew

Jones and Defendant The Young Turks, by and through their undersigned counsel, that, pursuant

to Rule 41 of the Federal Rules of Civil Procedure, the above-captioned action be and is hereby

dismissed in its entirety, with prejudice, and with no award of attorneys' fees, costs or

disbursements by the Court to any party.


 Hawgood Hawgood & Moran LLP                        Jackson Lewis, P.C.
 Attorneys for Plaintiff                            Attorneys for Defendants
 10015 Old Columbia Rd. Suite B215                  666 Third Avenue, 29th Floor
 Columbia, Maryland 21046                           New York, New York 10017
 (301) 439-0394




4621·0027-1475.v.1




                                               I
